Citation Nr: 0333168	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-15 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

FINDINGS OF FACT


1.	All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.	The veteran died in January 2001; his death was caused by 
bradycardia due to hyperkalemia and acidosis, due to acute 
renal failure.

3.	During the veteran's lifetime, service-connection was in 
effect for post-operative residuals of a hemorrhoidectomy 
with anal fissure and impairment of sphincter control, and 
for chronic otitis media.

4.	Heart disease (including bradycardia), hyperkalemia, 
acidosis, and renal disease were not present in service, 
manifested within one year of the veteran's discharge from 
service, or etiologically related to service, nor does the 
evidence show an etiological relationship between the 
veteran's service connected post-operative residuals of a 
hemorrhoidectomy or his service-connected otitis media and 
the cause of the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death was not due to disability 
incurred in or aggravated by active service or disability 
that may be presumed to have been incurred therein; a 
service-connected disability neither caused nor contributed 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The June 2001 rating decision and the July 2002 Statement of 
the Case (SOC) advised the appellant of the laws and 
regulations pertaining to her claim for service connection 
for the cause of the veteran's death.  These documents 
informed the appellant of the evidence of record and 
explained the reasons and bases for denial.  The appellant 
was specifically informed that service connection for the 
veteran's cause of death was being denied because there was 
no evidence that linked his death to service or to his 
service-connected disabilities.  The SOC made it clear to the 
appellant that in order to prevail on her claim, she needed 
to present medical evidence that the veteran's death was 
linked to service or was linked to his service-connected 
disabilities.

The RO sent a letter to the appellant dated in March 2001 
that informed her of the provisions of the VCAA and informed 
her what action she needed to take and what action the RO 
would take on her claim.  Specifically she was told that she 
needed to submit evidence showing that there was a link 
between the veteran's service and his death.  The Board notes 
that recently the United States Court of Appeals for the 
Federal Circuit invalidated the regulation that allowed the 
RO to send a letter containing a deadline for submitting 
evidence that is less than the one-year called for by the 
VCAA.  See, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  In this case, the appellant did, in fact, 
provide additional evidence.  In light of the fact that the 
appellant has had more than one year to submit evidence and 
has submitted evidence and has not indicated that there is 
additional evidence forthcoming, the Board finds that there 
is no prejudice to the appellant in proceeding with her 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO obtained the records from the veteran's final 
hospitalization as well as the records from his claims folder 
including reports of several VA examinations and VA treatment 
notes, and private physician treatment notes.  The appellant 
has requested that VA obtain an etiology opinion regarding 
the veteran's death.  The Board declines to obtain a medical 
nexus opinion with respect to the claim of service connection 
for the cause of the veteran's death because there is no 
evidence of pertinent disability in service or for years 
following service and there is absolutely no medical evidence 
suggesting any link between the veteran's service-connected 
disabilities and the cause of his death.  There is no medical 
evidence of any link between medications taken for service-
connected disabilities and the veteran's death.  Thus, there 
is no true indication that the veteran's death can be 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  In view of the absence of abnormal findings 
in service, and the lack of any medical evidence suggesting a 
link between the veteran's service or service-connected 
disabilities and his death, any opinion relating these 
disabilities to service would be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2002).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  There is no indication that there is more 
information or medical evidence to be found with respect to 
the appellant's claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate her claims and that no additional assistance 
would aid in further developing her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating her claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

II.  Service connection for the cause of death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2003).  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.  The service connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2003).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See, Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1) (2003).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See, 38 C.F.R. 
§ 312(c)(3) (2003).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2003).

In this case, the veteran's death certificate reflects that 
he died in January 2001 as a result of bradycardia due to 
hyperkalemia and acidosis, due to acute renal failure.  The 
veteran's service medical records are negative for any 
mention of heart disease, kidney disease, or hyperkalemia or 
acidosis.  The treatment records reveal that the veteran has 
been treated for hemorrhoids, knee disability, psychiatric 
disability, and for otitis media with hearing loss.  None of 
the VA treatment notes dated from 1978 to 1996 indicate any 
link between the veteran's residuals of hemorrhoidectomy, or 
his otitis media, and heart disease or kidney disease.  The 
veteran underwent VA examinations in December 1986, February 
1995, May 1995, and June 1995.  There is no indication in any 
of those examination reports that suggests a link between the 
veteran's service-connected disabilities and the disabilities 
that were the eventual cause of his death.  Nor is there any 
indication that medication taken for his service-connected 
disabilities contributed to his death in some way.  There are 
also private treatment records in the claims folder from Dr. 
Easley dated from October 1971 to October 1974 and from Dr. 
Robinson dated from March 1979 to November 1980.  None of the 
private treatment records suggests any link between the 
veteran's service and the conditions that caused his death, 
nor was any link suggested between the veteran's service-
connected disabilities and his eventual death.

Treatment records dated from February 2000 to January 2001, 
including records of the veteran's final hospitalization in 
January 2001 are also negative for any suggestion of a link 
to service.  There is no suggestion of a link between the 
veteran's death and his service-connected disabilities, or 
the medications taken for those disabilities.  The Board 
notes the appellant's belief that the veteran's service-
connected disabilities and the medications taken for them, 
caused the veteran's death.  The appellant is credible, but 
as a layperson she is not competent to testify to a medical 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Because there is no link shown between the 
veteran's service and his death, and no link shown between 
his service-connected disabilities and his death, service 
connection for the cause of the veteran's death must be 
denied.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2003).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



